DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/18/2022 have been fully considered but they are not persuasive.
The Applicant asserts on page(s) 10 of the Response:
Chen does not have a progressive multi-task network with a first machine-learned model for one characteristic and another machine-learned model for another characteristic. Instead, one auto-encoder is used where the bottleneck features of this one model cover the four different items (view, shape, pose, and clothing). Chen trains the same network or model iteratively for different variance with fixed features but does not use different models. 
In response, the Examiner respectfully disagrees because Chen does teach that different body models are considered in paragraph [0063] and [0064].  The Applicant cites Chen’s “auto-encoder” but this does not appear to be an equivalent comparison to the claimed models.

The Applicant asserts on page(s) 11-12 of the Response:
Claim 5 recites estimating with the features being learned convolution kernels from within first machine-learned model, the first machine-learned model comprising a first image-to-image network. Chen uses an auto-encoder but does not disclose use of convolution kernels.
Claim 9 recites that the second machine-learned model was trained using the features learned in training the first machine-learned model as constants such that the features do not change in the training for estimating by the first machine-learned model. Chen fixes some of the bottleneck features (output of
the encoder) but allows for adjustment of other features for invariance training (paragraphs 76-77). Chen does not fix features of a given model as constants for training a different model.
Claim 11 recites that the first characteristic comprises one or more landmarks, and wherein controlling comprises setting a scan range using the one or more landmarks. Clothing of Chen is not a landmark. Forthman sets an iso-center (abstract), not a scan range. Chen is not concerned with a scan range.
Claim 12 recites that the second characteristic comprises a patient pose, and wherein controlling comprises re-orienting the patient on a bed or correcting a pose entered into a medical scanner. Chen finds a pose for graphics but does not re-orientation a patient on a bed or correct a pose entered into a medical scanner. Forthman sets an iso-center (abstract), not patient re-orientation or pose correction.
Claim 13 recites that the second characteristic comprises body shape, and wherein controlling comprises performing a magnetic resonance scan with specific absorption rate settings based on the body shape. Chen does not dealwith MR. Forthmann sets an iso-center based on the model derived from the image (abstract), not MR scan with SAR based on body shape.
Claim 14 recites that the second characteristic comprises a patient weight, height, or weight and height, and wherein controlling comprises configuring a scan based on the weight, height, or weight and height. Forthmann has a separate weight sensor (paragraph 9), not a machine-learned model to estimate the weight. Chen estimate pose, shape, view, and clothing, not weight or height. Wollenweber uses weight and height to control (paragraph 37) but does not have a machine-learned model estimate the weight or height.
Claim 18 recites that the progressive multi-task machine-learned model comprises a neural network for each of the two or more of the patient pose, patient height, patient weight, and patient landmark, features learned from one of the neural networks being used in another one of the neural networks. Forthmann finds an overall model. Chen finds view, pose, shape, and clothing, not height, weight, or landmark from the output of the model. Chen uses one auto-encoder, not a neural network for each of the parameters.
In response, the argument for claim 5 is persuasive the rejection is withdrawn.
Regarding claim 9, it is unclear as to how the “bottleneck features” of Chen address the recited features.
Regarding claim 11, the Examiner respectfully disagrees, clothing may be a landmark.  Both “landmark” and “scan range” have been more broadly interpreted than the Applicant’s interpretation.
Regarding claim 12, the information gathered by Chen would have been used to properly adjust a patient’s pose because one having ordinary skill would have found it obvious to use critical information to ensure an accurate reading of a patient’s posture.
Regarding claim 13, the argument is persuasive and the rejection is withdrawn.
Regarding claim 14, the rejection is based upon the teaching of Wollenweber, which the Applicant has not addressed.
Regarding claim 18, the claim recites “the two or more of…”, thus the pose and landmark are satisfied by the teaching of Chen.  Also, Chen does teach that different body models are considered in paragraph [0063] and [0064].  The Applicant cites Chen’s “auto-encoder” but this does not appear to be an equivalent comparison to the claimed models.

Allowable Subject Matter
Claims 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 2, 4, 9-12, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forthmann (US 2016/0109545, of record) in view of Chen (US 2018/0181802, of record).
Regarding claim 1, Forthmann discloses a method for patient modeling from surface data in a medical system ([0028]: “depth sensor…patient data is used to generate a model of the patient”), capturing, with a sensor, an outer surface of a patient, the surface data being from the capturing of the outer surface of the patient ([0028]: “depth sensor”); and controlling scanning of the patient based on the surface data ([0028]: “operator can select a scan region”; “allow for a more efficient manner to prepare the patient for the imaging scan”).  Forthmann does not explicitly disclose estimating a first value of a first patient characteristic from the surface data as a first task, the first patient characteristic estimated by a first machine- learned model of a progressive multi-task network; estimating a second value of a second patient characteristics from the surface data as a second task, the second patient characteristic estimated by a second machine-learned model of the progressive multi-task network, the second machine-learned model including features learned in training the first machine-learned model, the second machine-learned model having been trained after the first machine-learned model using the features learned in training the first machine-learned model as fixed in the training of the second machine-learned model.  However, Chen teaches recognizing the shape or pose of a person by way of a machine-learned classification of depth maps ([0028]: “distinguish body shape, body pose…in a 3D input image”; [0031]: “train a machine-learning algorithm to learn feature descriptors”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the machine learned classifier of Chen to the depth data of Forthmann, as to provide accurate detection of a patient’s shape or pose.
Regarding claim 2, Forthmann discloses that the sensor is a depth sensor ([0028]: “depth sensor”).
Regarding claim 4, Forthmann does not explicitly disclose that the first characteristic is a different type of characteristic than the second characteristic, the first and second characteristics being each being one of landmarks, pose, body shape, weight, height, or internal body markers.  However, Chen teaches recognizing the shape or pose of a person by way of a machine-learned classification of depth maps ([0028]: “distinguish body shape, body pose…in a 3D input image”; [0031]: “train a machine-learning algorithm to learn feature descriptors”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the machine learned classifier of Chen to the depth data of Forthmann, as to provide accurate detection of a patient’s shape or pose.
Regarding claim 9, Forthmann does not explicitly disclose that the second machine-learned model was trained using the features learned in training the first machine-learned model as constants such that the features do not change in the training for estimating by the first machine-learned model.  However, Chen teaches recognizing the shape or pose of a person by way of a machine-learned classification of depth maps where features may not change ([0028]: “distinguish body shape, body pose…in a 3D input image”; [0031]: “train a machine-learning algorithm to learn feature descriptors”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the machine learned classifier of Chen to the depth data of Forthmann, as to provide accurate detection of a patient’s shape or pose.
Regarding claim 10, Forthmann does not explicitly disclose that the second characteristic comprises body shape, and wherein controlling comprises setting an iso-center using the body shape.  However, Chen teaches recognizing the shape or pose of a person by way of a machine-learned classification of depth maps ([0028]: “distinguish body shape, body pose…in a 3D input image”; [0031]: “train a machine-learning algorithm to learn feature descriptors”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the machine learned classifier of Chen to the depth data of Forthmann, as to provide accurate detection of a patient’s shape or pose.
Regarding claim 11, Forthmann does not explicitly disclose that the first characteristic comprises one or more landmarks, and wherein controlling comprises setting a scan range using the one or more landmarks.  However, Chen teaches recognizing the clothing item of a person by way of a machine-learned classification of depth maps, which may be considered a patient landmark since it can signify a body part ([0028]: “clothing…in a 3D input image”; [0031]: “train a machine-learning algorithm to learn feature descriptors”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the machine learned classifier of Chen to the depth data of Forthmann, as to provide accurate detection of a patient landmark.
Regarding claim 12, Forthmann does not explicitly disclose that the second characteristic comprises a patient pose, and wherein controlling comprises re-orienting the patient on a bed or correcting a pose entered into a medical scanner.  However, Chen teaches recognizing the shape or pose of a person by way of a machine-learned classification of depth maps ([0028]: “distinguish body shape, body pose…in a 3D input image”; [0031]: “train a machine-learning algorithm to learn feature descriptors”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the machine learned classifier of Chen to the depth data of Forthmann, as to provide accurate detection of a patient’s shape or pose for the purpose of properly orienting the patient.
Regarding claim 16, Forthmann discloses configuring a medical diagnostic imaging scanner to scan based upon values ([0028]: “operator can select a scan region”; “allow for a more efficient manner to prepare the patient for the imaging scan”) afforded by the results of Chen (see rejection of claim 1 above).
Regarding claim 17, Forthmann discloses a medical scanner system using patient modeling, the medical scanner system comprising: a depth camera configured to measure depths to a patient while the patient is on a patient bed in a medical scanner ([0020]: “during this process, the patient lies down on the patient table 115”; [0028]: “depth sensor”); and a controller configured to operate the medical scanner based on patient data ([0028]: “operator can select a scan region”; “allow for a more efficient manner to prepare the patient for the imaging scan”)  Forthmann does not explicitly disclose an image processor configured to determine two or more of patient pose, patient height, patient weight, patient shape, and patient landmark by application of a progressive multi-task machine-learned model, that, a controller configured to operate the medical scanner based on the patient pose, patient height, patient weight, and patient landmark.  However, Chen teaches recognizing the shape or pose of a person by way of a machine-learned classification of depth maps ([0028]: “distinguish body shape, body pose…in a 3D input image”; [0031]: “train a machine-learning algorithm to learn feature descriptors”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the machine learned classifier of Chen to the depth data of Forthmann, as to provide accurate detection of a patient’s shape or pose.
Regarding claim 18, Forthmann does not explicitly disclose that the progressive multi- task machine-learned model comprise a neural network for each of the two or more of the patient pose, patient height, patient weight, and patient landmark, features learned from one of the neural networks being used in another one of the neural networks.  However, Chen teaches recognizing the shape or pose of a person by way of a machine-learned classification ([0029]: “neural network”) of depth maps ([0028]: “distinguish body shape, body pose…in a 3D input image”; [0031]: “train a machine-learning algorithm to learn feature descriptors”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the machine learned classifier of Chen to the depth data of Forthmann, as to provide accurate detection of a patient’s shape or pose.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forthmann (US 2016/0109545, of record) in view of Chen (US 2018/0181802, of record), as applied to claim 1 above, in view of Moore (US 2015/0302594, of record).
Regarding claim 3, neither Forthmann nor Chen explicitly disclose capturing with a camera where the surface data is based on optical measurements.  However, Moore teaches the use of structured light to obtain a depth map of an object ([0010]: “structured light emitter”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the structured light of Moore to the depth acquisition of Forthmann and Chen, as to provide a conventional type of depth sensor.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forthmann (US 2016/0109545, of record) in view of Chen (US 2018/0181802, of record), as applied to claim 1 above, in view of Wollenweber (US 2005/0267348, of record).
Regarding claim 14, neither Forthmann nor Chen explicitly disclose that the second characteristic comprises a patient weight and height, wherein controlling comprises configuring a scan based on the weight and height.  However, Wollenweber teaches that both patient weight and height are used by an automatic protocol selector in an imaging system ([0037]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the consideration of weight and height, as to utilize relevant scan parameter.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M IP/
Primary Examiner, Art Unit 3793